While I think that the disposition made of the merits of the case in the majority opinion is correct in the main, I am still of the opinion, as I was on the first appearance of the case, that the State Board of Health did not make a sufficient finding of the guilt of relator, as required by Section 7336, Revised Statutes 1919, to authorize it to revoke relator's license to practice medicine in this State.
Counsel and the parties are familiar with my views as expressed in an opinion heretofore written. As the reasons there outlined, which I still regard as sound, constitute only an claboration of the reason for my present inability to concur in the result reached by the majority of the court, I see no necessity for restating them now.
I most respectfully dissent. *Page 51